Citation Nr: 1124163	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-22 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran made an irrevocable election for educational benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran reportedly had active duty from July 2002 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 adverse decision by the Department of Veterans Affairs (VA) Regional Office (RO) Post 9/11 GI Bill processing center in Muskogee, Oklahoma.  


FINDING OF FACT

The record does not contain a statement from the Veteran acknowledging that he was making an irrevocable election for educational benefits under the Post-9/11-GI Bill program in lieu of benefits under the MGIB program.


CONCLUSION OF LAW

The criteria for an irrevocable election for educational benefits under the Post-9/11-GI Bill program in lieu of benefits under the MGIB program have not been met.  38 U.S.C.A. §§ 3301-24 (West Supp 2010); 38 C.F.R. § 21.9520 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case may be briefly summarized: In January 2007, the Veteran applied for MGIB benefits, and his claim was granted.  

In August 2009, the Veteran applied for educational benefits under the Post-9/11 GI Bill via an electronically filed claim.  That same month, the Veteran received notice that his application for educational benefits under the Post- 9/11 GI Bill was approved.  He was told that he had five months and 23 days of full-time benefits.  

On February 18, 2010, VA received a letter from the Veteran in which he stated that although he had sent in a request to switch over from my Montgomery GI Bill benefits to the Post-9/11 GI bill in August 2009, that he was "just trying to gain information on the status of my eligibility," and that he believes that he made a mistake in placing an election date of January 1, 2010 as the date that he wanted to make that switch.  He further noted that he had gone two consecutive months without payment from either bill, and that, "I can honestly say that I made a small mistake in which I had no idea I was making initially and just found out as of today that I made the mistake.  I did not intend to exhaust my Montgomery GI Bill benefits upon completion based off the premise that the benefits aid me a great deal in a wide-array of situations and I am still currently trying to work with my school to incorporate more classes to receive the full amounts of benefits from the Post 9/11 GI Bill."

On February 25, 2010, the RO notified the Veteran that his educational benefits under the Post 9/11 GI Bill had been approved, specifically, 1 month and 6 days of education benefits under the Post 9/11 GI Bill.

On February 26, 2010, the Veteran filed a Notice of Disagreement, in which he stated that in August 2009, he had sent in a request to switch over from his Montgomery GI Bill benefits to the Post 9/11 GI Bill benefits, "based on information obtained from the VA website that stipulated that individuals with 5 months remaining under the Montgomery GI Bill needed to send the request in order to have a chance to receive 12 additional months under the Post 9/11 bill." He again stated that he had made a mistake in placing an election date of January 1, 2010 as the date that he wanted the switch to occur, that he was only to gain information in regard to his level of eligibility for the Post 9/11 bill, and that he had not wanted to give up his last month of Montgomery GI Bill benefits.  

The RO's Statement of the Case, dated in May 2010, shows that the RO determined that the Veteran's election of benefits in his Veterans On-Line Application (VONAPP), filed on August 7, 2009, in which he applied for benefits under the Post 9/11 GI Bill (Chapter 33) in lieu of Chapter 30 (Montgomery GI Bill), effective January 1, 2010, was irrevocable.  

The Board, upon review of the record, finds that the Veteran raises a question of law of first impression.  Pub.L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375, generally provided that an election of Chapter 33 benefits constituted an irrevocable decision.  

However, in implementing this new law, VA promulgated 38 C.F.R. § 21.9520 which states as follows:

An individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2001, if he or she--

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,--

 (1) Continues on active duty;

 (2) Is discharged from service with an honorable discharge;

 (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve;

 (4) Is released from service characterized as honorable for further service in a reserve component; or

 (5) Is discharged or released from service for--

 (i) A medical condition that preexisted such service and is not determined to be service-connected;

 (ii) Hardship, as determined by the Secretary of the military department concerned; or

 (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct;

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or

(c)(1) After meeting the minimum service requirements in paragraph (a) or (b) of this section--

 (i) An individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607;

 (ii) A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33; or

 (iii) A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33.

 (2) An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following--

 (i) Identification information (including name, social security number, and address);

 (ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill--Active Duty (chapter 30) program.");

 (iii) The date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009.").  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and

 (iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").

The Board finds that the appeal must be granted.  Under 38 C.F.R. § 21.9520(c)(2), there are four specific criteria that must be met before an irrevocable election for educational benefits under the Post 9/11 GI Bill have been met.  Notably, the criteria under 38 C.F.R. § 21.9520(c)(2) uses the conjunctive phrase "and" which means that irrevocability does not occur unless all criteria have been met.  See generally Melson v. Derwinski, 1 Vet. App. 334 (1991) (the use of the conjunctive "and' in a statutory provision means that all of the conditions listed in the provision must be met).

In this case, the irrevocability criteria of 38 C.F.R. § 21.9520(2) have not been met as the record does not contain a statement from the Veteran acknowledging that he was making an "irrevocable" election for educational benefits under the Post-9/11-GI Bill program in lieu of benefits under the MGIB program.

In this regard, the Veteran's VA Form 22-1990 (VAONAPP), filed in August 2009, is not of record.  There is no document in evidence to show that the Veteran was notified that an election for benefits under the Post-9/11-GI Bill program was irrevocable.  Additionally, there is no document of record to show that the Veteran acknowledged that he was aware of the irrevocability criteria.  

In summary, the new regulation promulgated by VA requires an acknowledgement by the Veteran that his election for educational benefits under the Post-9/11-GI Bill program was irrevocable before such election becomes irrevocable.  The Veteran has admitted that he signed the VA Form 22-1990, but he has not admitted that he he was notified of the irrevocability criteria.  Therefore, the irrevocability requirements set forth under 38 C.F.R. § 21.9520(c)(2)(iv) have not been met.  Therefore, the Board must find that the Veteran did not make an irrevocable election for educational benefits under the Post-9/11-GI Bill program in lieu of benefits under the MGIB.  The appeal is therefore granted.

ORDER

The appeal is granted.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


